MEMORANDUM **
Jerry Rey, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evi*530dence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we deny the petition for review.
The BIA denied Rey’s asylum application as time-barred. Rey does not challenge this finding in his opening brief.
Substantial evidence supports the BIA’s denial of withholding of removal because Rey’s testimony failed to meet his burden of proof with respect to past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Furthermore, even if the disfavored group analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004) applies to Indonesian Christians seeking withholding of removal, Rey has not demonstrated a clear probability of future persecution. See id. at 1185. Lastly, this record does not establish that there is a pattern or practice of persecution of Christians in Indonesia. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc).
We decline to consider Rey’s CAT claim because he did not raise any arguments in his opening brief challenging the agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.